      Case 1:19-cv-07210-MKV Document 28 Filed 11/26/19 Page 1 of 1



                       CILENTI & COOPER, PLLC
                                    ATTORNEYS AT LAW
                                          10 Grand Central
                                    155 East 44th Street - 6th Floor
                                                _____
                                      Telephone (212) 209-3933
                                      Facsimile (212) 209-7102



                                                    November 26, 2019

BY ECF
Hon. Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

              Re:     Miguel Angel Suarez, et. al. v. Brasserie Felix, Inc., et al.
                      Case No. 19 Civ. 7210 (KPF)(RWL)

Dear Judge Failla,

       We are counsel to the plaintiffs. We provide this status report.

       The parties met with the court-assigned mediator yesterday but did not resolve the
case. The parties wish to continue to exchange discovery and plan to meet with the
mediator again, in February.

       At the court’s convenience we respectfully request an initial case management
conference.

       We thank the court for its consideration of this matter.

                                        Respectfully submitted,
                                        CILENTI & COOPER, PLLC

                                          /s/ Peter H. Cooper
                              By:       __________________________
                                              Peter H. Cooper

cc:    All counsel of record (Via ECF)
